SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-54205 Date of Report: September 30, 2011 Pacific Sands, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0322882 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 1509 Rapids Drive, Racine, WI (Address of principal executive offices) (Zip Code) (262) 619-3261 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Michael L. Wynhoff has resigned as President of Pacific Sands, Inc. effective September 30, 2011. Michael D. Michie, CEO, has been appointed President by the Board of Directors of Pacific Sands, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. September 30, 2011 Pacific Sands, Inc. By: /s/ Michael D. Michie Michael Michie Chief Executive Officer
